WRIGHT, Circuit Judge
(concurring) :
I concur in the court’s opinion.
These proceedings, in my judgment, are an attempt, by the carriers now enjoying the international routes in suit, to frustrate executive action by this Government with respect to its contract obligation to the West German Government. I agree that neither this court nor the Board should be a party to it. As the Secretary of State1 suggests, to throw Lufthansa’s application into the pending United States-Caribbean-South *910America investigation, the so-called South America Route case, would delay —probably for years — executive action implementing the agreement. It was precisely to prevent this type of embarrassment to the conduct of our foreign affairs that the Congress denied judicial appeal from Board action on international routes. 72 Stat. 795, 49 U.S.C. § 1486 (a). See Chicago & Southern Air Lines v. Waterman Steamship Corp., 333 U.S. 103, 68 S.Ct. 431, 92 L.Ed. 568 (1948). What this court said in British Overseas Airways Corp. v. C. A. B., 113 U.S.App. D.C. 76, 77, 304 F.2d 952, 953 (1962), is applicable to this case: “The prohibition [against appeal] cannot be circumvented by the expedient attempted here.”

. In his letter to the Attorney General with respect to this case, the Secretary of State states, in part:
“It is our view that any substantial delay in the processing of Lufthansa’s application, whether for a period of months or years, will severely compromise our international aviation relations and will impair our ability to negotiate effective exchanges of air routes with other countries. Doubt would be cast on our reliability in complying with the obligations set forth in our bilateral agreements; the value of route grants by the United States to foreign carriers would be significantly reduced;, and the operations of our carriers over routes granted by foreign countries would be subjected to dilatory or other retaliatory measures.”